382 U.S. 38 (1965)
METROMEDIA, INC.
v.
AMERICAN SOCIETY OF COMPOSERS, AUTHORS & PUBLISHERS ET AL.
No. 212.
Supreme Court of United States.
Decided October 18, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Robert A. Dreyer and George A. Katz for appellant.
Simon H. Rifkind, Herman Finkelstein and Jay H. Topkis for American Society of Composers, Authors & Publishers, and Acting Solicitor General Spritzer, Assistant Attorney General Turner, Lionel Kestenbaum and I. Daniel Stewart, Jr., for the United States, appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction.